           Case 1:19-cv-02643-RC Document 1-1 Filed 09/04/19 Page 1 of 4
                                                     .. ... * .... ..
                                            ~~?~
                                                     ACLJ
                                            American Center
                                            for Law & Justice
                                                            ..
                                                  July 25, 2019

Federal Bureau of Investigation
Attn: FOi/PA Request
Record/Information Dissemination Section
170 Marcel Drive
Winchester, VA 22602-4843
Fax: (540) 868-4391/4997

RE:     FOIA Request for Records of James Corney and Other FBI Officials'
        Communications With or About Anthony Ferrante, Jordan Rae Kelly, and/or
        Tashina Gauhar

Dear Sir or Ma'am:

This letter is a request ("Request") in accordance with the Freedom of Information Act ("FOIA"),
5 U.S.C. § 552, and the corresponding department/agency implementing regulations.

The Request is made by the American Center for Law and Justice ("ACLJ") 1 on behalf of its
members. The ACLJ respectfully seeks expedited processing and a waiver of fees related to this
Request as set forth in an accompanying memorandum.

To summarize, this Request seeks records pertaining to the Federal Bureau oflnvestigation's (FBI)
former Director, James Corney, and his communications with or about, and/or any records
regarding, Anthony Ferrante, Jordan Rae Kelly, and/or Tashina Gauhar; as well as any
communications with and/or files regarding Anthony Ferrante, Jordan Rae Kelly, and/or Tashina
Gauhar of General Counsel James Baker; Deputy Director/Acting Director Andrew McCabe;
Deputy Assistant Director of Counterintelligence Peter Strzok, McCabe's Deputy Counsel, Lisa
Page; and Corney's Chief of Staff, James Rybicki, David Bowdich (Director's Office - DO),
Michael Steinbach (Director's Office - DO), Trisha Anderson (OGC), E.W. Bill Priestap
(Counterintelligence Division - CD), and Jonathan Moffa (Counterintelligence Division - CD).

                                                   Background

Pursuant to DOJ FOIA regulation 28 C.F .R. § l 6.3(b), this Background addresses "the date, title
or name, author, recipient, subject matter of the record[s]" requested, to the extent known.

1The  ACLJ is a not-for-profit 50l(c)(3) organization dedicated to the defense of constitutional liberties secured by
law. The ACLJ regularly monitors governmental activity and works to inform the public of such affairs. The ACLJ
and its global affiliated organizations are committed to ensuring governmental accountability and the ongoing
viability of freedom and liberty in the United States and around the world .
                                                           •
                                               20 I Maryland Aven11e, N E
                                                 \'VaJhmglon, DC 20002
                                                     202·546·8890
           Case 1:19-cv-02643-RC Document 1-1 Filed 09/04/19 Page 2 of 4




According to a breaking news report by Rea/Clearlnvestigations, ··comey had an agent inside the
White House who reported back to FBI headquarters about Trump and his aides, according to other
officials familiar with the matter." 2 According to the report:

        At the same time Corney was personally scrutinizing the president during meetings
        in the White House and phone conversations from the FBI, he had an agent inside
        the White House working on the Russia investigation, where he reported back to
        FBI headquarters about Trump and his aides, according to officials familiar with
        the matter. The agent, Anthony Ferrante, who specialized in cyber crime, left the
        White House around the same time Corney was fired and soon joined a security
        consulting firm, where he contracted with BuzzFeed to lead the news site's efforts
        to verify the Steele dossier, in connection with a defamation lawsuit.

        Knowledgeable sources inside the Trump White House say Corney carved out an
        extraordinary new position for Ferrante, which allowed him to remain on reserve
        status at the FBI while working in the White House as a cybersecurity adviser.

         .. In an unprecedented action, Corney created a new FBI reserve position for
         Ferrante, enabling him to have an ongoing relationship with the agency, retaining
         his clearances and enabling him to come back in [to bureau headquarters]," said a
         former National Security Council official who requested anonymity.

         "Between the election and April 20 l 7, when Ferrante finally left the White House,
         the Trump NSC division supervisor was not allowed to get rid of Ferrante," he
         added, "and Ferrante continued working - in direct conflict with the no-contact
         policy between the White House and the Department of Justice."3

Further:

         Another FBI official, Jordan Rae Kelly, who worked closely with Mueller when he
         headed the bureau, replaced Ferrante upon his White House exit (though she signed
         security logs for him to continue entering the White House as a visitor while he was
         working for BuzzFeed). Kelly left the White House last year and joined Ferrante at
         FTI Consulting.

         Working with Corney liaison Ferrante at the NSC in early 2017 was another Obama
         holdover - Tashina Gauhar, who remains a top national security adviser at the
         Justice Department.


2   Paul Sperry, justice Dept. Watchdog Has Evidence Corney Probed Trump, on the Sly,
 REALCLEARINVESTIGATIONS(July 22, 2019),
 https://www.realclearinvestigations.com/articles/2019 /07 /22/comey_under_scrutiny_fo
 r _own_inquiry_and_misleading_trump_l 19584.html.
 3 Id.



                                                  2
            Case 1:19-cv-02643-RC Document 1-1 Filed 09/04/19 Page 3 of 4




          In January 20 l 7, Gauhar assisted former acting Attorney General Sally Yates in the
          Flynn investigation. Later, she helped Deputy Attorney General Rod Rosenstein
          resist, initially, Trump's order to fire Corney. Gauhar also took copious notes during
          her meetings with White House lawyers, which were cited by Mueller in the section
          of his report dealing with obstruction of justice.4

                                          Records Requested

For purposes of this Request, the term ..record" is "any information" that qualifies under 5 U.S.C.
§ 552(f), and includes, but is not limited to, the original or any full, complete and unedited copy
of any log, chart, list, memorandum, note, correspondence, writing of any kind, policy, procedure,
guideline, agenda, handout, report, transcript, set of minutes or notes, video, photo, audio
recordings, or other material. The term "record" also includes, but is not limited to, all relevant
information created, stored, received or delivered in any electronic or digital format, e.g.,
electronic mail, instant messaging or Facebook Messenger, iMessage, text messages or any other
means of communication, and any information generated, sent, received, reviewed, stored or
located on a government or private account or server, consistent with the holdings of Competitive
Enterprise lnstitwe v. Office of Science and Technology Policy, No. 15-5128 (D.C. Cir. July 5,
2016) (rejecting agency argument that emails on private email account were not under agency
control, and holding, "If a department head can deprive the citizens of their right to know what his
department is up to by the simple expedient of maintaining his departmental emails on an account
in another domain, that purpose is hardly served.").

For purposes of this Request, the term "briefing" includes, but is not limited to, any meeting,
teleconference, electronic communication, or other means of gathering or communicating by
which information was conveyed to one or more person(s). For purposes of this Request, all
sources, documents, letters, reports, briefings, articles and press releases cited in this Request are
incorporated by reference as if fully set forth herein.

For purposes of this Request, and unless otherwise indicated, the timeframe of records
requested herein is .January 1. 2016, through .January 1. 2019.

Pursuant to FOIA, 5 U.S.C. § 552, ACU hereby requests that the FBI respond to the following
numbered requests and produce all responsive records:

l.     All records concerning or relating in any manner to the communications of former FBI
Director James Corney with or about, including forwarded email messages or CC or BCC email
messages, and/or any records of James Corney regarding, Anthony Ferrante, Jordan Rae Kelly, or
Tashina Gauhar.

2.     All records concerning or relating in any manner to the communications of General
Counsel James Baker; Deputy Director/Acting Director Andrew McCabe; Deputy Assistant
Director of Counterintelligence Peter Strzok, McCabe's Deputy Counsel, Lisa Page; and Corney's


4   Jd.


                                                     3
          Case 1:19-cv-02643-RC Document 1-1 Filed 09/04/19 Page 4 of 4




Chief of Staff, James Rybicki, David Bowdich (Director' s Office - DO), Michael Steinbach
(Director' s Office - DO), Trisha Anderson (OGC), E.W. Bill Priestap (Counterintelligence
Division - CD), and Jonathan Moffa (Counterintelligence Division - CD), with or about, including
forwarded email messages or CC or BCC email messages, and/or any other records ever under the
custody or control of these individuals, regarding Anthony Ferrante, Jordan Rae Kelly, or Tashina
Gauhar.

3.     All of James Corney's emails from April 1. 2016, to May 31, 2017.

                                        CONCLUSION
If this Request is denied in whole or in part, ACU requests that, within the time requirements
imposed by FOIA, you support all denials by reference to specific FOIA exemptions and provide
any judicially required explanatory information, including but not limited to, a Vaughn Index.

Moreover, as explained in an accompanying memorandum, the ACU is entitled to expedited
processing of this Request as well as a waiver of all fees associated with it. The ACU reserves the
right to appeal a decision to withhold any information sought by this request and/or to deny the
separate application for expedited processing and waiver of fees.

Thank you for your prompt consideration of this Request. Please furnish all applicable records and
direct any responses to:

       Jordan Sekulow, Executive Director                         sekulow@aclj .org
       Abigail Southerland, Senior Litigation Counsel             asoutherland@aclj.org
       Benjamin P. Sisney, Senior Litigation Counsel              bsisney@aclj.org
       American Center for Law and Justice
       201 Maryland Ave., NE
       Washington, D.C. 20002-5703
       (202) 546-8890; (202) 546-9309 (fax)

I affirm that the foregoing request and attached documentation are true and correct to the best of
my knowledge and belief.

Respectfully submitted,



                                                          //            I) /  J   (I       II
                                                          <./l:;;tf ,2.-<.Y
                                                                          .( .•   ).t.?o' r/ l 4 ( , , , 1 JI... _
                                                              (   ,
Jordan Sekulow                                       Abigail Southerland
Executive Director                                   Senior Litigation Counsel




 Benjamin P. Sisney
 Senior Litigation Counsel


                                                 4
